Citation Nr: 0925092	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-35 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
cervical spine disability prior to August 7, 2007, and in 
excess of 20 percent after October 1, 2007.

2.  Entitlement to a rating in excess of 10 percent for right 
patellar arthrosis.

3.  Entitlement to a compensable rating for hepatitis C prior 
to May 11, 2007, and for a rating in excess of 10 percent 
after May 11, 2007.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.

5.  Entitlement to a compensable rating for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1973 to January 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a June 2007 rating decision the RO 
granted an increased 20 percent rating for cervical 
spondylosis effective from May 11, 2007, and an increased 10 
percent rating for hepatitis C effective from May 11, 2007.  
A February 2008 rating decision, in pertinent part, 
established entitlement to a temporary total rating for a 
cervical spine disability effective from August 7, 2007, and 
a 20 percent rating effective from October 1, 2007.  The 
February 2008 rating decision also established a separate 20 
percent rating for right upper extremity radiculopathy 
effective from March 8, 2007.  In correspondence dated in 
March 2009 the Veteran withdrew his appeal as to the issues 
of entitlement to increased ratings for asthma and left 
patellar arthrosis.  Therefore, the issues on the title page 
of this decision have been revised to reflect the issues 
remaining on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The Veteran's service-connected cervical spine disability 
prior to August 7, 2007, was manifested by forward flexion 
greater than 30 degrees and combined cervical spine motion 
greater than 170 degrees, including as a result of pain and 
dysfunction; there was no evidence of muscle spasm or 
guarding severe enough to result in an abnormal spine contour 
and no evidence of intervertebral disk syndrome.

3.  The Veteran's service-connected cervical spine disability 
after October 1, 2007, is manifested by forward flexion 
greater than 15 degrees, including as a result of pain and 
dysfunction; there is no evidence of ankylosis and no 
evidence of intervertebral disc syndrome.

4.  The Veteran's service-connected right patellar arthrosis 
is presently manifested by X-ray evidence of arthritis 
without evidence of lateral instability, recurrent 
subluxation, limited extension, or flexion limited to 
30 degrees, including as a result of pain or functional loss.

5.  The Veteran's service-connected hepatitis C prior to May 
11, 2007, was nonsymptomatic.

6.  The Veteran's service-connected hepatitis C after May 11, 
2007, is manifested by no more than intermittent fatigue and 
malaise with symptoms of right upper quadrant pain.

7.  The Veteran's service-connected bilateral hearing loss is 
manifested by level I hearing acuity in the right ear and 
level I hearing acuity in the left ear.

8.  The Veteran's service-connected pseudofolliculitis barbae 
is manifested by intermittent flare-ups affecting 45 percent 
of the exposed areas and presently requires immunosuppressive 
drugs.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
cervical spine disability prior to August 7, 2007, and in 
excess of 20 percent after October 1, 2007, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).

2.  The criteria for a rating in excess of 10 percent for 
right patellar arthrosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2008).

3.  The criteria for hepatitis C prior to May 11, 2007, and 
for a rating in excess of 10 percent after May 11, 2007, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7354 (2008).

4.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2008).

5.  The criteria for a maximum 60 percent schedular rating 
for pseudofolliculitis barbae effective from January 2, 2004, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.118, Diagnostic Code 7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in November 2003 and October 2008.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claims would not cause any prejudice to the appellant.

Increased Rating Claims
Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

Cervical Spine Disability
Pertinent Laws and Regulations

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
501
0
 Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as limitation of motion of affected part, as 
arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2008).

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (2008).

 Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (2008).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2008).

   
38 C.F.R. § 4.71, Plate V (2008).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2008).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The regulations also provide for separate ratings for chronic 
orthopedic and neurological manifestations of intervertebral 
disc syndrome.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2008).  If the Veteran does not at least meet the 
criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  

Middle Radicular Group Nerves
851
1
Paralysis of:
Major
Minor

Complete; adduction, abduction, and rotation 
of the arm, flexion of the elbow, and 
extension of the wrist lost or severely 
affected


70
60

Incomplete:


  Severe
50
40

  Moderate
40
30

  Mild
20
20
861
1
Neuritis.

871
1
Neuralgia.

38 C.F.R. § 4.124a, Diagnostic Codes 8511, 8611, 8711 (2008).

Factual Background and Analysis

Service treatment records include an October 2003 
neurosurgeon's report associated with the Veteran's 
retirement examination.  The examiner noted the Veteran 
complained of intermittent neck pain with recent tingling in 
the first three digits of the right hand, but without 
description of a radicular pattern of pain down the right 
upper extremity.  An examination revealed 5/5 muscle strength 
in the upper extremities, bilaterally, with intact sensation 
to all dermatomes except the right first three digits.  There 
was a full range of motion of the cervical spine.  
Lhermitte's, Spurling's, Tinel's, and Phalen's signs were 
negative.  A magnetic resonance imaging (MRI) scan revealed 
some reversal of the lordotic curve at C5 with degenerative 
changes at C5-6 and C6-7.  There were small osteophytes at 
the C3-4 and C6-7 levels causing some mild left neural 
foraminal narrowing.  A diagnosis of cervical spondylosis, 
more significant at C5-6 than C6-7, was provided.  It was 
recommended that an electromyography (EMG) study of he right 
upper extremity be performed to delineate disorders of 
cervical radiculopathy versus peripheral neuropathy.  

On VA examination in November 2003 the Veteran complained of 
localized neck pain twice per week which lasted one hour per 
episode.  He stated the pain was not incapacitating and that 
he had lost no time from work because of the disorder.  An 
examination of the cervical spine revealed evidence of 
radiating pain on movement without evidence of muscle spasm 
or tenderness.  Range of motion studies revealed flexion to 
45 degrees, extension to 45 degrees with pain at 40 degrees, 
right lateral flexion to 45 degrees with pain at 40 degrees, 
left lateral flexion to 45 degrees, right rotation to 80 
degrees with pain at 70 degrees, and left rotation to 80 
degrees.  It was noted range of motion was additionally 
limited by pain which was the major functional impact, but 
was not additionally limited by fatigue, weakness, lack of 
endurance, or incoordination.  There was no ankylosis of the 
spine.  X-ray examination revealed degenerative arthritis.  
The diagnoses included symptomatic cervical spondylosis 
without current neurovascular association.  

VA treatment records dated in November 2004 noted an EMG 
study of the right upper extremity revealed normal nerve 
conduction.  There was no evidence of neuropathy, myopathy, 
or severe radiculopathy.  A February 2005 MRI scan revealed 
diffuse degenerative disk disease, left paracentral 
ligamentous hypertrophy extending from C4-5 to the C6-7 
level, and mild cord compression at C4-5 secondary to 
ligamentous hypertrophy.  

On VA examination in May 2007 the Veteran complained of 
radiating neck pain and an inability at times to turn his 
head left or right.  He denied any incapacitation or 
functional impairment in his activities of daily life.  The 
examiner noted his posture was normal.  There was no 
radiation of pain on movement, spasm, tenderness, or 
ankylosis.  Range of motion studies revealed flexion to 30 
degrees with pain at that level, extension to 45 degrees, 
right lateral flexion to 45 degrees, left lateral flexion to 
45 degrees, right rotation to 80 degrees, and left rotation 
to 80 degrees.  After repetitive use there was pain without 
fatigue, weakness, lack of endurance, or incoordination.  
There was no intervertebral disc syndrome or radiculopathy.  
Neurological examination of the upper extremities was normal.  
Strength, tone, sensory, and reflex evaluations were normal.  
The diagnoses included cervical spondylosis with bilateral 
neural foraminal narrowing and mild degenerative subluxation 
of C3-C4.  

A June 2007 rating decision, in pertinent part, granted an 
increased 20 percent rating for cervical spondylosis.  An 
effective date was assigned from May 11, 2007.  A separate 20 
percent rating for right upper extremity radiculopathy was 
established effective from March 8, 2007.  

VA hospital records show the Veteran underwent a C4 through 
C7 anterior cervical diskectomy and fusion in August 2007.  
It was noted the procedure and hospital course were 
uneventful.  

A February 2008 rating decision granted entitlement to a 
temporary total rating for cervical spondylosis effective 
from August 7, 2007.  A 20 percent rating was assigned from 
October 1, 2007.

On VA examination in February 2009 the Veteran complained of 
stiffness and numbness of the cervical spine with constant 
pain estimated as eight on a ten point scale.  He stated his 
pain was elicited by activity, stress, and sleeping and was 
relieved by medication.  He reported he had experienced no 
periods of incapacitation.  The examiner noted there was no 
radiating pain on movement, muscle spasm, cervical 
tenderness, or ankylosis.  Range of motion studies revealed 
flexion to 45 degrees, extension to 45 degrees, right lateral 
flexion to 45 degrees, left lateral flexion to 45 degrees, 
right rotation to 80 degrees, and left rotation to 
80 degrees.  After repetitive use there was additional 
limitation of joint function due to pain without additional 
limitation due to fatigue, weakness, lack of endurance, or 
incoordination.  There was no additional limitation in 
degrees of motion.  There were no signs of intervertebral 
disc syndrome with chronic and permanent nerve root 
involvement.  Neurological examination of the upper 
extremities revealed motor function within normal limits.  
The diagnoses included status post cervical spine diskectomy 
and fusion and osteoarthritis of the cervical spine.  

Based upon the evidence of record, the Board finds the 
Veteran's service-connected cervical spine disability prior 
to August 7, 2007, was manifested by forward flexion greater 
than 30 degrees and combined cervical spine motion greater 
than 170 degrees, including as a result of pain and 
dysfunction.  There was no evidence of muscle spasm or 
guarding severe enough to result in an abnormal spine contour 
and no evidence of intervertebral disc syndrome.  The 
cervical spine disability after October 1, 2007, is 
manifested by forward flexion greater than 15 degrees, 
including as a result of pain and dysfunction; there is no 
evidence of ankylosis and no evidence of intervertebral disc 
syndrome.  It is significant to note that a separate 20 
percent rating was assigned for right upper extremity 
radiculopathy in an unappealed February 2008 rating decision.  
The presently assigned ratings are consistent with available 
medical findings and the available examinations are shown to 
have been adequate for VA rating purposes.  Therefore, the 
Board finds the Veteran's claim for higher or "staged" 
ratings for a cervical spine disability must be denied.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder, that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran's service-connected 
cervical spine disorder is adequately rated under the 
available schedular criteria.  The objective findings of 
physical impairment are well documented.  The overall 
evidence of record is not indicative of a marked interference 
with employment as a result of this disorder.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.

Right Patellar Arthrosis Disability
Laws and Regulations

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

 
Normal knee flexion and extension.  38 C.F.R. § 4.71, Plate 
II (2008).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a Veteran who was rated under Code 5257 for other knee 
impairment (due to lateral instability or recurrent 
subluxation) also demonstrated additional disability with 
evidence of traumatic arthritis and a limitation of motion.  
See VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are 
also permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).  The Court has held that disabilities may be rated 
separately without violating the prohibition against 
pyramiding unless the disorder constitutes the same 
disability or symptom manifestations.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  A separate rating, however, 
must be based upon additional disability.  For example, when 
a knee disorder is already rated under Code 5257 the Veteran 
must also have limitation of motion under Code 5260 or 
Code 5261 in order to obtain a separate rating for arthritis

Factual Background and Analysis

Service treatment records show the Veteran was treated for 
chondromalacia patella.  At his retirement examination in 
October 2003 he complained of locking, popping, and pain in 
the knees.  The examiner noted a diagnosis of chronic knee 
pain.

On VA examination in November 2003 the Veteran complained of 
constant knee discomfort with ambulation, 
ascending/descending stairs, squatting, kneeling, and 
standing/sitting for prolonged periods of time.  He stated 
the disorder did not result in any time lost from work.  The 
examiner noted the Veteran's gait and posture were within 
normal limits.  The knee was normal in appearance.  Range of 
motion was from 0 to 140 degrees.  Motion was additionally 
limited by pain, but was not additionally limited by fatigue, 
weakness, lack of endurance, or incoordination.  Drawer and 
McMurray's testing was within normal limits.  There was 
"locking" pain and crepitus.  X-ray findings were within 
normal limits.  The diagnoses included symptomatic bilateral 
patellar arthrosis with current arthritic changes.  

In statements in support of his claim the Veteran reported he 
took medication three times per day for his knees and ankles.  
He stated he had problems with his knees locking and popping 
with stiffness, inability to stand for prolonged periods, and 
feelings like the knee would give out when he got up too fast 
or climbed steps. 

On VA examination in May 2007 the Veteran complained of a 25-
year history of weakness, stiffness, giving way, locking, and 
localized intermittent pain.  He stated he could not function 
without medication and that his knees got weak and gave way 
at times.  The examiner noted posture and gait were normal 
and that the knees were normal upon examination.  There was 
no evidence of edema, effusion, weakness, tenderness, 
redness, heat, abnormal movements, guarding movements, 
subluxation, locking pain, joint effusion, crepitus, or 
ankylosis.  Range of motion was from 0 to 140 degrees.  After 
repetitive use there was pain without fatigue, weakness, lack 
of endurance, or incoordination.  The right patella was 
normal and mobile and nontender.  There was a positive valgus 
and 30-degree flexion testing revealed medial collateral 
ligament tenderness.  Varus, drawer, and McMurray's testing 
were negative with normal lateral collateral ligaments.  X-
rays revealed findings consistent with osteoarthritis of the 
patella.  The diagnoses included osteoarthritis of the knees.  

On VA examination in February 2009 the Veteran complained of 
weakness, stiffness, giving way, and locking with localized 
pain 10 times per month lasting one day.  He estimated his 
pain as six on a ten point scale.  He stated the right knee 
had given out on him seven months earlier causing him to 
fall.  The examiner noted there was right knee tenderness 
with no sign of edema, effusion, weakness, redness, heat, 
guarding of movement, or subluxation.  There was crepitus, 
but no genu recurvatum or locking pain.  Range of motion 
studies revealed motion from 0 to 140 degrees with pain at 
120 degrees.  The joint function was additionally limited by 
pain after repetitive use, but was not additionally limited 
by fatigue, weakness, lack of coordination, or 
incoordination.  There was no additional limitation in 
degree.  The anterior and posterior cruciate ligaments, 
medial and lateral collateral ligaments, and medial and 
lateral meniscus were within normal limits.  X-ray 
examination revealed mild degenerative changes with 
osteophytes primarily off the patella.  The diagnoses 
included osteoarthritis of the knees.

Based upon the evidence of record, the Board finds the 
Veteran's service-connected right patellar arthrosis is 
presently manifested by X-ray evidence of arthritis without 
evidence of lateral instability, recurrent subluxation, 
persuasive evidence of limited extension, or flexion limited 
to 30 degrees, including as a result of pain or functional 
loss.  The reports of a more severe knee disability 
manifested by chronic giving way and locking are not 
supported by objective medical findings.  The examination 
findings are adequate for VA rating purposes.  Therefore, the 
Board finds the Veteran's claim for higher or "staged" 
ratings for a right knee disability must be denied.  There is 
no evidence of any unusual or exceptional circumstances to 
warrant referral for extraschedular rating consideration.  
The preponderance of the evidence is against the claim.

Hepatitis C
Laws and Regulations

735
4
Hepatitis C (or non-A, non-B hepatitis):
Ratin
g

With serologic evidence of hepatitis C infection 
and the following signs and symptoms due to 
hepatitis C infection:


Near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain)
100

Daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at 
least six weeks during the past 12-month period, 
but not occurring constantly
60
 
Daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during 
the past 12-month period



40
 
Daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than 
four weeks, during the past 12-month period
20
 
Intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than 
two weeks, during the past 12-month period
10
 
Nonsymptomatic
0 
Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under a diagnostic code for 
sequelae. (See §4.14.)
Note (2): For purposes of evaluating conditions under 
diagnostic code 7354, "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.
38 C.F.R. § 4.114, Diagnostic Code 7354 (2008).

Factual Background and Analysis

Service treatment records show the Veteran was found to be 
positive for the hepatitis C virus.  Testing during active 
service revealed no liver abnormalities.  

A November 2003 VA examination report noted the Veteran had 
been hepatitis C positive since 1999 and that the disorder 
did not affect his general body health.  There was no 
abdominal pain and no easy fatigability, vomiting of blood, 
or gastrointestinal disturbances due to a liver disorder.  
The liver was not palpable and there was no tenderness on 
examination.  Liver function tests were within normal limits.  
A hepatitis panel was negative for hepatitis C.  The 
Veteran's weight was 160 pounds.  The diagnoses included 
asymptomatic hepatitis C.  

VA treatment records dated in April 2004 noted liver enzymes 
were high, probably due to hepatitis C.  A liver biopsy in 
July 2004 revealed early fibrosis.  

On VA examination in May 2007 the Veteran complained of easy 
fatigue, dyspepsia, and right upper quadrant abdominal pain 
since 1996.  He denied vomiting, melena, or ascities.  He 
stated he had been treated with Ribavirin for one year and 
that he had no present functional impairment due to hepatitis 
C.  An examination of the abdomen was normal.  There was no 
evidence of distention, hernias, caput medusae, striae, 
heptatosplenomegaly, or abdominal tenderness.  Laboratory 
tests revealed a hepatitis C antibody was reactive, but that 
liver function tests were normal.  The Veteran's weigh was 
158.2 pounds.  The diagnoses included hepatitis C.  The 
examiner noted the physical examination was unremarkable with 
no stigma of cirrhosis.

On VA examination in February 2009 the Veteran reported that 
he had lost more than 12 pounds over the past year and that 
his hepatitis C and liver disorder caused easy fatigability 
and jaundice.  He complained of occasional pain in the upper 
abdominal region.  There was no association with abdominal 
distension.  He denied gastrointestinal disturbances, nausea 
and vomiting, loss of appetite, or arthralgia.  On physical 
examination the Veteran weighed 154 pounds.  The examiner 
noted he was well developed, well nourished, and in no acute 
distress.  There was no striae on the abdominal wall, no 
distension of superficial veins, no ostomy, no tenderness to 
palpation, no splenomegaly, no ascities, no liver 
enlargement, and no aortic aneurysm.  Laboratory testing was 
within normal limits.  The diagnoses included hepatitis C.  
The examiner noted the disorder was in remission.  

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected hepatitis C prior to May 11, 
2007, was nonsymptomatic.  After May 11, 2007, the disorder 
is manifested by no more than intermittent fatigue and 
malaise with symptoms of right upper quadrant pain.  There is 
no probative evidence of daily fatigue, malaise, and anorexia 
requiring dietary restriction or continuous medication nor 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during a 12-month 
period.  Therefore, the Board finds the Veteran's claim for 
higher or "staged" ratings for a hepatitis C must be 
denied.  There is no evidence of any unusual or exceptional 
circumstances to warrant referral for extraschedular rating 
consideration.  The preponderance of the evidence is against 
the claim.

Hearing Loss
Laws and Regulations

VA regulations provide a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 
(2008).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  Id.  

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  








Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 








Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I
38 C.F.R. § 4.85 (2008).

Factual Background and Analysis

Service treatment records include an October 2003 retirement 
examination audiological evaluation with pure tone 
thresholds, in decibels, as follows:


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
25
20
35
25
26.25
LEFT
50
40
45
40
43.75

A second audiological evaluation on that report also revealed 
pure tone thresholds, in decibels, as follows:


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
20
10
30
30
22.5
LEFT
20
15
25
20
20

On VA authorized audiological evaluation in November 2003 
pure tone thresholds, in decibels, were as follows:


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
25
15
40
35
29
LEFT
20
25
30
25
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The diagnoses included mild bilateral hearing loss.  It was 
noted there was no functional impairment from the disorder 
and that it had not resulted in any lost time from work..

On VA authorized audiological evaluation in July 2006 pure 
tone thresholds, in decibels, were as follows:


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
20
20
45
25
27.5
LEFT
20
15
35
20
22.5

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The diagnoses included bilateral high frequency sensorineural 
hearing loss the pattern of which is likely due to noise 
exposure.  

On VA authorized audiological evaluation in February 2009 
pure tone thresholds, in decibels, were as follows:


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
30
25
25
30
27.5
LEFT
25
25
30
30
27.5

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The diagnoses included bilateral high frequency sensorineural 
hearing loss that was borderline normal to mild.  It was 
noted the Veteran stated he did not hear as well as he used 
to and he was frustrated.

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected hearing loss is manifested by 
level I hearing acuity in the right ear and level I hearing 
acuity in the left ear.  A 0 percent rating has been assigned 
in accordance with the criteria under Diagnostic Code 6260.  
The VA examination findings are consistent with the other 
evidence of record and are considered to adequately represent 
the Veteran's level of disability.  The examiners are shown 
to have elicited pertinent information from the Veteran 
concerning his medical history and to have conducted the 
necessary tests in accordance with standard medical practice 
and VA guidelines.  The VA audiology examinations are 
adequate for VA rating purposes.  See Martinak v. Nicholson, 
21 Vet. App. 447 (2007).  Therefore, the claim for higher or 
"staged" ratings for bilateral hearing loss must be denied.  
There is no evidence of any unusual or exceptional 
circumstances to warrant referral for extraschedular rating 
consideration.  The preponderance of the evidence is against 
the claim.


Pseudofolliculitis Barbae
Laws and Regulations

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the past 
12-month period 
0
 
Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

781
3
Dermatophytosis (ringworm: of body, tinea corporis; 
of head, tinea capitis; of feet, tinea pedis; of 
beard area, tinea barbae; of nails, tinea unguium; 
of inguinal area (jock itch), tinea cruris): 


Rate as disfigurement of the head, face, or neck 
(DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 
7805), or dermatitis (DC 7806), depending upon the 
predominant disability. 

38 C.F.R. § 4.118, Diagnostic Code 7813 (2008).

Factual Background and Analysis

Service treatment records show the Veteran was treatment for 
pseudofolliculitis barbae including in February 1976 and May 
1980.  An October 2003 retirement examination revealed a 
normal clinical evaluation of the skin.  

On VA examination in November 2003 the Veteran complained of 
constant itching due to pseudofolliculitis barbae involving 
areas exposed to the sun, including the face and neck.  He 
denied any treatment in the past 12 months and stated he had 
no functional impairment because of the disorder.  The 
examiner noted there were signs of skin disease to the 
bilateral cheeks and anterior bilateral neck with induration, 
hyperpigmentation, and abnormal texture of more than six 
square inches.  There was no ulceration, exfoliation, 
crusting, tissue loss, inflexibility, hypopigmentation, or 
limitation of motion.  The skin lesion coverage of the 
exposed area was 45 percent and relative to the whole body 
was 15 percent.  The diagnoses included pseudofolliculitis 
barbae.  

On VA examination in May 2007 the Veteran complained of a 
rash after shaving with oozing, itching, and crusting.  He 
reported flare-ups monthly lasting three days with 10 flare-
ups over the past year.  He stated he had no functional 
impairment due to this disorder.  The examiner noted a normal 
examination of the skin with no evidence of rash.  The 
diagnoses included pseudofolliculitis barbae.  The examiner 
noted the physical examination was unremarkable and that the 
Veteran stated his disorder was worse in the summer with a 
positive response to topical steroid creams.  

On VA examination in February 2009 the Veteran complained of 
exudation to the cheeks and neck with an itching and burning 
sensation occurring intermittently, as often as monthly.  He 
stated he had experienced 12 episode within the past year, 
but that his ability to function during flare-ups was not 
affected.  He stated he used a topical corticosteroid and had 
used a systemic steroid for the past two years.  The examiner 
noted there was no sign of skin disease.  The diagnoses 
included quiescent pseudofolliculitis barbae.  

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected pseudofolliculitis barbae is 
manifested by intermittent flare-ups affecting 45 percent of 
the exposed areas and presently requires immunosuppressive 
drugs.  The criteria for the maximum schedular 60 percent 
rating for this disorder have been met effective from the 
date after the Veteran's release from active service of 
January 2, 2004.  The medical evidence demonstrates that in 
November 2003 the disorder affected 45 percent of the exposed 
areas and that in February 2009 it was noted that near-
constant systemic therapy with immunosuppressive drugs had 
been required over the previous two years.  The appeal is 
allowed.  The Board finds, however, that there is no 
probative evidence of any unusual or exceptional 
circumstances related to this service-connected disorder to 
warrant referral for extraschedular rating consideration.  


ORDER

Entitlement to a rating in excess of 10 percent for a 
cervical spine disability prior to August 7, 2007, and in 
excess of 20 percent after October 1, 2007, is denied.

Entitlement to a rating in excess of 10 percent for right 
patellar arthrosis is denied.

Entitlement to a compensable rating for hepatitis C prior to 
May 11, 2007, and for a rating in excess of 10 percent after 
May 11, 2007, is denied.

Entitlement to a compensable rating for bilateral hearing 
loss is denied.






Entitlement to a maximum schedular 60 percent rating for 
pseudofolliculitis barbae effective from January 2, 2004, is 
allowed, subject to the regulations governing the payment of 
monetary awards.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


